Per Curiam.
Tbe clerk has no authority to determine wbat deduction should be made on account of undue prolixity. It rests entirely with tbe court to determine whether such an abuse exists, and this will be done usually when tbe ease is disposed of. It is not always tbe fault of tbe appealing party that tbe record assumes undue proportions, and be should not be punished unless in fault. In tbe present case we were not satisfied there was any such fault in tbe plaintiff in error as to bring him within the rule, and we therefore did not, and shall not now impose any penalty, or make any deduction.
Motion denied.